DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 20-38 are presented for examination and claims 1-19 are canceled.
Claim Objections
2.	Claims 20, 24, 26-29, 31 and 35 are objected to because of the following informalities:  
The listed claim 20, need to add a conjunction word “and” to join the pervious paragraph. Appropriate correction is required.
Claims 24, 26-29, 31 and 35 need to add a conjunction word “or” to join the pervious paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The abbreviation in claim 29, “UUID”, “MAC” and “SIM” unclear what they represent and should be given its definition in the claim.  A definition cannot rely upon other parts of the specification or any subject matter incorporated by reference.

Claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson et al. (US 2013/0212214 A1). 
Regarding claims 20 and 37, Lawson discloses a  method for storing data for at least one of device state, device diagnosis and calibration  ([0043], sensor, meter, controller)of a field device (industrial device 108) in a cloud ([0008], [0012], Fig. 1, collecting industrial data and sending the industrial data to a cloud), wherein the field device has a self- monitoring functionality ([0009], the cloud gateway can filter, prune, re-format, combine, summarize, or compress its data prior to moving the data to the cloud), wherein the method comprises: 
device-internal registering (data interface component 206) of first data for at least one of device state device diagnosis and calibration by the field device ([0043],  one or more devices comprising a user's control system (e.g., an industrial controller, meter, sensor, etc. ) and transferring the device-internally registered, first data from the field device to the cloud ( Fig. 2, [0008], [0012], [0021], [0043] 
registering of second data for at least one of device state, device diagnosis and calibration of the field device by using at least of an external service computer (local computer 602) and transferring the second data from the external service computer to the cloud (Fig. 3-6, [0061]-[0064], the cloud gateway service 610 can periodically read data from the controller 614 and a global positioning system (GPS) location provider (not shown) on-board the truck and send both the controller data and the GPS data to the cloud application residing on cloud platform 606), 
wherein both the first data as well as also the second data are stored in the cloud (Fig. 3, 5 and 6, the data received from the data interface component 306, industrial equipment 508 and  the local computer 602 are store in the cloud platform).

Regarding claim 21, Lawson discloses the field device is embodied to perform a device self-test and to transfer results of the device self-test to the cloud ([0009], the cloud gateway can transform data collected from the industrial devices into a refined set of data prior to pushing the data to the cloud for storage, analysis, etc. For example, the cloud gateway can filter, prune, re-format, combine, summarize, or compress its data prior to moving the data to the cloud. One or more embodiments of the cloud gateway can also contextualize the industrial data prior to pushing the data to the cloud).
Regarding claim 22, Lawson discloses the field device is embodied to register data for at least one of device state and device diagnosis device-internally according to a specified time plan and to transfer such to the cloud ([0049], [0052], Configuration file 402 can also include communication parameters defining collection and transmission intervals, store-and-forward preferences).
Regarding claim 23, Lawson discloses the field device is embodied to read out an earlier established set of device parameters device-internally according to a specified time plan and to transfer 

Regarding claim 24, Lawson discloses at least one of the following: 
Preliminary AmendmentApplication No.: New US Filing Attorney Docket No.: PS0234-WO/US Page 5 of 12the field device is embodied upon instruction of the user to perform a device self-test and to transfer results of the device self-test to the cloud ([0009], the cloud gateway can transform data collected from the industrial devices into a refined set of data prior to pushing the data to the cloud for storage, analysis, etc. For example, the cloud gateway can filter, prune, re-format, combine, summarize, or compress its data prior to moving the data to the cloud. One or more embodiments of the cloud gateway can also contextualize the industrial data prior to pushing the data to the cloud); 
the field device is embodied to perform a self-test and in the context of a self-test to check at least one of the following:
 a sensor of the field device (abstract, [0088], Fig. 14,  The cloud gateway collects data from one or more industrial controllers, meters, sensors or other devices),  an evaluating electronics of the field device [0009], , at least one memory of the field device, an IO-system of the field device, at least one connection line of the field device, an output signal of the field device; 
the field device is embodied to associate registered data for at least one of device state and device diagnosis with one of a group of predefined device states; 
the field device is embodied to associate registered data for at least one of device state and device diagnosis with one of a group of predefined device states, wherein the predefined device states involve device states of the standard, NAMUR NE 107; or

Regarding claim 25, Lawson discloses the device-internally registered first data are transferred via a first data transfer path into the cloud and the second data registered by the external service computer are transferred into the cloud via a second data transfer path different from the first data transfer path ([0047], [0075], FIG. 10, industrial device 1006.sub.1 acts as a cloud gateway for industrial devices 1006.sub.2-1006.sub.N, such that industrial data 1014 from devices 1006.sub.2-1006.sub.N is sent to the cloud platform via industrial device 1006.sub.1, which serves as a cloud proxy device for the other industrial devices. Industrial devices 1006.sub.2-1006.sub.N can deliver their industrial data 1014 to proxy industrial device 1006.sub.1 over plant network or backplane 1012 (e.g., a CIP network or other suitable network protocol).
Regarding claim 26, Lawson discloses wherein at least one of the following: 
the field device is part of a first fieldbus network and the device-internally registered, first data are transferred into the cloud via a first data transfer path, wherein the first data transfer path extends from the field device via the first fieldbus network to the cloud; 
the field device is part of a first fieldbus network and the first fieldbus network includes an edge device, wherein the device-internally registered, first data are transferred via a first data transfer path into the cloud and wherein the first data transfer path extends from the field device via the first fieldbus network and the edge device to the cloud ([0039], [0059], [0072], Fig. 9, both the plant network 920 and the business network 922 can access the Internet through firewall box 910, which manages access to outside networks while protecting both the plant network 920 and business network 922 from unauthorized access from outside entities. The firewall box 910 can also route data packets between the 
Attorney Docket No.: PS0234-WO/US Page 6 of 12the device-internally registered, first data are transferred into the cloud via a first data transfer path and the second data registered by the external service computer are transferred into the cloud via a second data transfer path different from the first data transfer path, wherein the second data transfer path extends from the external service computer to a central data processing system and from there further to the cloud.

Regarding claim 27, Lawson discloses at least one of the following:
 the external service computer  (local computer 602 or 712) is embodied in the context of a calibration to register calibration data ([0036], Fig. 4) of the field device ([0035], industrial device 108), wherein the second data transferred to the cloud from the external service computer comprise at least a part of the registered calibration data of the field device (Fig. 6 and 7, [0062],  [0066]-[0067], the cloud gateway service 610, from the local computer, can periodically read data from the controller 614 and a global positioning system (GPS) location provider (not shown) on-board the truck and send both the controller data and the GPS data to the cloud application residing on cloud platform).
the external service computer is embodied to register calibration data of the field device as part of a calibration device or in cooperation with a calibration device;

the external service computer is a laptop, a tablet or a mobile device of a service technician.

Regarding claim 28, Lawson discloses at least one of the following:
the external service computer  (local computer) is embodied to transfer data via a data connection to a central data processing system; 
the external service computer is embodied to transfer data via a data connection to a central data processing system, which is embodied to store data of service instances; 
the external service computer is embodied to transfer data via a data connection to a central data processing system, wherein at least a part of the data stored in the central data processing system is transferred via another data connection into the cloud (FIG. 6 and 7, local computer 712 (e.g., a ruggedized computer) executes communication services 718 to exchange data with controller 720 associated with a control and/or monitoring system on-board a truck or other service vehicle. Local computer 712 can also execute cloud gateway service 716 which pushes local controller data from controller 720 to cloud platform 706 via web services exposed by a cloud application 708 running on the cloud platform 706 and store the data in the cloud storage 710).

Regarding claim 29, Lawson discloses at least one of the following:
the first data and the second data are brought together in the cloud (Fig. 1, 5,  and Fig. 6 and 7, the data form the industrial device and the data form the controller send to the cloud); 

the data transferred to the cloud are stored in records, each of which is associated with a certain field device, wherein a record in the cloud for a field device is identifiable based on an identifier characteristic for the field device; 
the data transferred to the cloud are stored in records ([0040], cloud-based storage offered by the cloud platform 102 can be easily scaled to accommodate the large quantities of data generated daily by an industrial enterprise), each of which is associated with a certain field device, wherein a record in the cloud for a field device is identifiable based on an identifier characteristic for the field device, wherein the characteristic identifier is one of the following: manufacturer and serial number of the field device, a UUID of the field device, a MAC address of a network card of the field device, a unique identifier of a SIM card of the field device ([0040], [0046], [0009], Fig. 4,  Industrial devices 108 and 110 and/or cloud gateways 106 having smart configuration capability can be configured to automatically detect and communicate with the cloud platform 102 upon installation at any facility, simplifying integration with existing cloud-based data storage, analysis, or reporting applications used by the enterprise. In another exemplary application, cloud-based diagnostic applications can access the industrial devices 108 and 110 via cloud gateways 106 to monitor the health of respective automation systems or their associated industrial devices across an entire plant, or across multiple industrial facilities that make up an enterprise. In another example, cloud-based lot control applications can be used to track a unit of product through its stages of production and collect production data for each unit as it passes through each stage (e.g., barcode identifier, production statistics for each stage of production, quality test data, abnormal flags, etc.). These industrial cloud-computing applications are only intended to be exemplary, and the systems and methods described herein are not limited to these particular applications. As these examples demonstrate, the cloud platform 102, working with cloud 

Regarding claim 30, Lawson discloses retrieving at least a part of the first data and at least a part of the second data of one or more field devices from the cloud by an evaluation unit (analysis), which is embodied to evaluate (Fig. 1, [0009],[0057], [0039], [0067], cloud-based application 708 may be a cloud-based notification system that monitors the controller data provided by cloud gateway service 716, and issues notifications to pre-designated client devices 704 in response to detection of a pre-defined notification trigger condition (e.g., a particular system value exceeding a setpoint, an alarm condition, etc.). Cloud-based application 708 may also store some or all of the controller data provided by the cloud gateway service 716 on cloud storage 710 for archival (retrieval) purposes) or to present the downloaded data ([0050], .

Regarding claim 31, Lawson discloses at least one of the following:
the evaluation unit is embodied to present first data and second data for a field device together on a display;
 the evaluation unit is embodied to present first data and second data for at least one of device state and device diagnosis of a field device on a display as a function of registering point in time of the data; 
the evaluation unit is embodied to present first data and second data for calibration of a field device on a display as a function of the registering point in time of the data (; Preliminary Amendment Application No.: New US Filing 

the evaluation unit is embodied to perform a comparison between device-internally registered, first data of a field device and second data of the field device registered by the external service computer; 
the evaluation unit is embodied to perform a comparison between device-internally registered, first data for calibration of a field device and second data for calibration of the field device registered by the external service computer; or
the evaluation unit is embodied to perform consistency testing between device-internally registered, first data for calibration of a field device and second data for calibration of the field device registered by the external service computer ([0009],[0039], the cloud gateway can transform data collected from the industrial devices into a refined set of data prior to pushing the data to the cloud for storage, analysis, etc. For example, the cloud gateway can filter, prune, re-format, combine, summarize, or compress its data prior to moving the data to the cloud. The cloud gateway can also contextualize the industrial data prior to pushing the data to the cloud. This can include tagging the data with contextual metadata, such as a time, a quality indicator, a production area, a machine or process state, personnel identifiers, or other information that provides additional context for the data. The cloud gateway can push this appended contextual data to the cloud together with its associated industrial data, so that the contextualized data can be leveraged by cloud-based analysis tools to facilitate meaningful analysis of the data); or
the evaluation unit is embodied to evaluate first and second data for calibration of a field device as a function of the registering point in time of the data and to ascertain a drift of a measured value of the field device.

Regarding claim 32, Lawson discloses the field device is part of a first fieldbus network, wherein the method comprises additional steps as follows: device-internal registering of additional first data for at least one of device state, device diagnosis and calibration by a second field device, which is connected to a second fieldbus network, wherein the second fieldbus network is different from the first fieldbus network, and transferring the device-internally registered additional first data from the second field device into the cloud (Fig. 1-5, Abstract, the industrial facility  104…104N with a plurality fieldbus network 106…106N  and each industrial facility are connected with its own cloud gateway or local computer and transfer the  context, summarize, filter, reformat, and/or encrypt, meter, sensor  the data to the cloud platform).
 .

Regarding claim 33, Lawson discloses the field device is part of a first fieldbus network, wherein the method comprises additional steps as follows: registering additional second data for at least one of device state, device diagnosis and calibration of a second field device, which is connected to a second fieldbus network, using the external service computer or using an additional external service computer and transferring the additional second data from the external service computer into the cloud (Fig. 1-5, Abstract, the industrial facility  104…104N with a plurality fieldbus network 106…106N  and each industrial facility are connected with its own cloud gateway or local computer and transfer the  context, summarize, filter, reformat, and/or encrypt, meter, sensor  the data to the cloud platform).

Regarding claim 34, Lawson discloses the first fieldbus network is located at a first location and that the second fieldbus network is located at a second location different from the first location ([0040], industrial devices with cloud capability via cloud gateways 106 can offer a number of advantages 

Regarding claim 35, Lawson discloses at least one of the following:
first and second data from a plurality of field devices are stored in the cloud, which field devices are located at different places or in different fieldbus networks (Fig. 1-8, [0040], the data of a plurality industrial devices/field devices from the local computer and cloud gateway transfer to the cloud platform; The cloud gateway can facilitate cloud-based data collection from both fixed -location and mobile industrial systems);
the evaluation unit is embodied to retrieve from the cloud and to evaluate or to present on a display at least a part of the first data and at least a part of the second data of a plurality of field devices; 
the evaluation unit is embodied to retrieve from the cloud and to evaluate or to present on a display at least a part of the first data and at least a part of the second data of a plurality of field devices, which are located at different places or in different fieldbus networks; 
the evaluation unit is embodied to select field devices, for which first data or second data are stored in the cloud, according to at least one predeterminable selection criterion, to retrieve data of the selected field devices from the cloud and to evaluate or to present such together; 
the evaluation unit is embodied to select field devices, for which first data or second data are stored in the cloud, according to at least one predeterminable selection criterion, to retrieve data of the selected field devices from the cloud and to evaluate or to present such together, wherein the at least 
the evaluation unit is embodied to select field devices, for which first data or second data are stored in the cloud, according to at least one predeterminable selection criterion, to retrieve data of the selected field devices from the cloud and based on the downloaded data to determine an averaged device behavior, which is applicable as performance reference for field devices of the particular type.

Regarding claim 36, Lawson discloses at least one of the following:
the evaluation unit is embodied as an evaluation unit executable in the cloud ( Fig. 1, the analysis unit in cloud 112 analyze the received data from a plurality industrial device by cloud gateway); or
the evaluation unit is embodied as an evaluation unit executable in a third computer and embodied from the third computer to retrieve data from the cloud ( Fig. 5-7, the data received from local computer 508 and monitor device 516 are analyses by cloud platform 506 and retrieved by the monitor device or local computer) .

Regarding claim 38, Lawson discloses there are provided in the cloud records, each being for a different field device, wherein the first and second data of a field device transferred to the cloud can be brought together in a record for the field device (Fig.1- 8, a plurality industrial devices/field devices data transfer from different source, e.g. local computer or cloud gateway, to the cloud platform and recorded in the cloud platform storage).



Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yliaho et al. (US 20160246294 A1) discloses an appropriate data storage destination considering the security aspects of the cloud services. The user may use different cloud services for different types of content. For example, cloud A for images and could B for contacts; personal documents for private cloud services and business documents for business cloud services.

Girardey et al. (US 2016/0246294 A1) discloses Field devices connected with the computers of the cloud can transmit data, respectively measured values, generated by them either automatically and cyclically, or the field devices deliver the data, respectively measured values, to the computers via a classical request/reply communication via polling.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KIDEST BAHTA/               Primary Examiner, Art Unit 2119